                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

ELK CITY GOLF AND COUNTRY                 )
CLUB, INC.,                               )
                                          )
                    Plaintiff,            )
                                          )
v.                                        )      Case No. CIV-18-196-D
                                          )
PHILADELPHIA INDEMNITY                    )
INSURANCE COMPANY,                        )
                                          )
                    Defendant.            )

                                        ORDER

      Currently pending before the Court for resolution is an outstanding issue raised by

Plaintiff’s Motion to Compel Discovery and Brief in Support [Doc. No. 43], regarding

Defendant’s failure to produce unredacted documents from its insurance claim file, based

on claims of privilege for attorney-client communications and attorney work product.

After a ruling by the Court [Doc. No. 98], Defendant submitted the documents at issue for

in camera review. The documents are generally listed on Defendant’s privilege log. See

Pl.’s Mot. to Compel, Ex. 1 [Doc. No. 43-1].

      “The party seeking to assert a privilege has the burden of establishing its

applicability.” Motley v. Marathon Oil Co., 71 F.3d 1547, 1550 (10th Cir. 1995). In this

diversity case, Defendant’s claim of attorney-client privilege is governed by Oklahoma

law. Seneca Ins. Co. v. W. Claims, Inc., 774 F.3d 1272, 1275 (10th Cir. 2014); FED. R.

EVID. 501. Oklahoma has codified its legal rule regarding the attorney-client privilege,

which protects “confidential communications made for the purpose of facilitating the
rendition of professional legal services to the client.” OKLA. STAT. tit. 12, § 2502(B).

“‘[T]he mere fact that an attorney was involved in a communication does not automatically

render the communication subject to the attorney-client privilege; rather, the

‘communication between a lawyer and client must relate to legal advice or strategy sought

by the client.’” In re Grand Jury Proceedings, 616 F.3d 1172, 1182 (10th Cir. 2010)

(quoting Motley, 71 F.3d at 1550–51; United States v. Johnston, 146 F.3d 787, 794 (10th

Cir. 1998)).

       In all federal court litigation, attorney work product is governed by Rule 26(b)(3) of

the Federal Rules of Civil Procedure. Frontier Ref., Inc. v. Gorman-Rupp Co., Inc., 136

F.3d 695, 702 n.10 (10th Cir. 1998) (“Unlike the attorney client privilege, the work product

privilege is governed, even in diversity cases, by a uniform federal standard embodied in

FED. R. CIV. P. 26(b)(3).”) (internal quotation omitted). This rule generally protects from

disclosure documents “prepared in anticipation of litigation or for trial” by a party’s

attorney or other representative. See FED. R. CIV. P. 26(b)(3)(A). “Rule 26(b)(3) prevents

discovery of an attorney’s work product unless (1) the discovering party can demonstrate

substantial need for the material and (2) the discovering party is unable to obtain the

substantial equivalent of the material by other means without undue hardship.” Frontier

Ref., 136 F.3d at 704 (footnote omitted). The rule provides additional protection for “the

mental impressions, conclusions, opinions, or legal theories of a party’s attorney or other

representative concerning the litigation.” FED. R. CIV. P. 26(b)(3)(B).




                                             2
       With these legal principles in mind, the Court has reviewed the documents produced

by Defendant in camera and finds that Defendant has failed to establish its claims of

privilege with respect to most of the documents in question.

       Loss Reserves

       Many of the redacted documents relate to Defendant’s loss reserves, which the

Court found were discoverable in its November 15, 2019 Order [Doc. No. 98 at 5]. The

redactions in the Claim Summary Report are a summary of pre-litigation communications

among Defendant’s claims specialist, claims supervisor, and assistant vice president noting

changes to the reserves amount based on the investigation of Plaintiff’s Claim. See PIIC

CF 2–4, 6–12. Contrary to Defendant’s assertion, the Claim Summary Report does not

involve attorney-client communications, and aside from the first page, was prepared prior

to litigation. The communications concern routine insurance business matters and are not

the rendition of professional legal services. Most of these communications occurred early

in Defendant’s claim investigation process while it was still collecting documents and

information.

       Although Defendant asserts that the Claim Summary Report is proprietary in nature,

Defendant does not explain how it is proprietary and the Court is unable to draw that

inference. Thus, the Claim Summary Report is discoverable. See PIIC CF 1–12. Likewise,

PIIC CF 29–65, 272–75, 313–47, 1079–85, 1119–24, and 1201 involve email

communications (pre-litigation) among Defendant’s claims specialist, claims supervisor,

general adjuster, and assistant vice president regarding the adequacy of the reserves amount

and changes thereto. For the same reasons described supra, they are discoverable.

                                             3
       The Claim Summary [PIIC CF 1358] references total reserves for prior claims by

Plaintiff. The Court does not see the relevance of this document to Plaintiff’s claims or to

Defendant’s defenses. Based on the Court’s December 3, 2019 Order [Doc. No. 99 at 7–

8], in which the Court found that Defendant could not introduce evidence of Plaintiff’s

prior claims, the Court concludes that the Claim Summary [PIIC CF 1358] is not

discoverable.

       Premiums

       A substantial part of the redacted documents relates to premiums; however,

Defendant does not assert a specific objection in the privilege log. Further, in a separate

motion pending before the Court, Plaintiff has indicated that it does not intend to comment

or argue about the amount of premiums paid [Doc. No. 87 at 31] unless Defendant makes

the matter relevant to an issue in the case. The premiums do not appear facially relevant,

and Plaintiff bears the burden of establishing relevance. Thus, the Court finds they are not

discoverable. See PIIC CF 179–83, 300–01, 506, 512–13, 516, 518–19, 527, 531–32, 533,

536, 540, 542, 836, 840–43, 846, 848–49, 857, 861–63, 866, 870, 872, 1359, 1362, 1365,

1423–25.

       Property Reports

       Defendant asserts that the property reports are work product, privileged, and

proprietary in nature.    PIIC CF 1585–91, 1800–06, 2065–66, 2071–73.           The Court

disagrees. The reports are prepared by Defendant’s general adjusters for the benefit and

approval of the claims examiner. They do not involve attorney-client communications and

were prepared prior to litigation. The reports include an estimate of loss, an abstract of

                                             4
policy coverage, a summary of the adjusters’ inspection and investigation, and payment

recommendations. Further, Defendant does not explain how the reports are proprietary in

nature, and the Court cannot draw that conclusion based on its review. Thus, the property

reports are discoverable.

       Coverage Counsel Referral

       The fact that Defendant referred Plaintiff’s claim to coverage counsel five days after

Plaintiff filed its lawsuit is not privileged. Although coverage counsel’s opinion would be

protected under the attorney-client privilege, the opinion itself is not attached to the email

correspondence in PIIC CF 27–28. Thus, the two emails are discoverable.

       Notice of Litigation

       PIIC CF 108–135 includes email correspondence notifying Defendant of Plaintiff’s

lawsuit, a copy of the Complaint, a Litigation Hold Notice which indicates that records

should be preserved, and a letter from Plaintiff’s counsel to Defendant’s general adjuster

dated three days after the lawsuit was filed. None of the email correspondence includes

legal analysis or advice. PIIC CF 1331–41 and 1343–48 include the same information.

The Court finds, however, that 1342 does contain a request for counsel’s advice on a

particular issue. This page constitutes attorney-client communications and is protected.

       Property Claims Handling Guidelines

       Defendant indicates that the Property Claims Handling Guidelines are confidential,

but that Defendant will produce them pursuant to a protective order. PIIC CF 150–75,

243–68. The Court invites the parties to submit a joint motion for an agreed-upon



                                              5
protective order to limit the disclosure or dissemination of confidential or private

information.

      ISO Claims Search1

      Defendant asserts that the ISO Claims Search information is protected under HIPAA

and the Gramm-Leach-Bliley Act, and that it includes confidential and proprietary

information belonging to ISO.2 PIIC CF 360–61. The ISO report summary appears to list

a claim by Plaintiff with another insurance agency a year prior to the May 2017 tornado.

Defendant, however, is not precluded from disclosing this information by the Gramm-

Leach-Bliley Act. 15 U.S.C. § 6801 et seq. That Act does not prohibit Defendant from

disclosing nonpublic personal information in response to a discovery request or order

compelling discovery responses in a civil action. See 15 U.S.C. § 6802(e)(8); Jones v.

Farmers Ins. Co., CIV-11-159-R, 2012 WL 12863976, at *3 (W.D. Okla. Feb. 29, 2012);

Marks v. Glob. Mortg. Grp., Inc., 218 F.R.D. 492, 495–96 (S.D. W. Va. 2003). Further,

no protected health information is disclosed so as to implicate HIPAA. See 45 C.F.R. §

164.500 et seq. Finally, any proprietary concerns – although Defendant does not identify

or explain what those are – could be addressed through a protective order.



1
  The ISO ClaimSearch database is an insurance fraud detection system owned by the
Insurance Services Office. It contains detailed records of losses paid from participating
insurers. Insurance companies can become a member of ISO and send claims information
to ISO to check whether similar claims have been filed with other insurance companies.
See generally, Ins. Serv. Office, ISO ClaimSearch, VERISK, https://www.verisk.com/
insurance/products/claimsearch/ (last visited Dec. 19, 2019).
2
 Defendant also asserts that the privilege is claimed by ISO; however, Defendant does not
cite to any authority that gives it standing to assert a privilege that belongs to ISO.
                                            6
       Relevance for purposes of discovery remains broader than relevance for purposes

of trial admissibility, and the trial court is given “wide discretion in balancing the needs

and rights of both plaintiff and defendant.” See, e.g., FED. R. CIV. P. 26(b)(1); Gomez v.

Martin Marietta Corp., 50 F.3d 1511, 1520 (10th Cir. 1995) (internal quotation marks and

citation omitted); see also Tanner v. McMurray, 2019 WL 2008991, at *44, __ F.Supp.3d

___ (D.N.M. 2019). Construing relevance for purposes of discovery broadly, the Court

finds that the ISO Claims Search information is relevant to Plaintiff’s claims or

Defendant’s defenses and is proportional to the needs of the case; thus, it is discoverable.

Tanner, 2019 WL 2008991, at *49.

                                     CONCLUSION

       Based on the foregoing, Plaintiff’s Motion to Compel Discovery and Brief in

Support [Doc. No. 43] is GRANTED in part and DENIED in part. Defendant shall

produce to Plaintiff, within fourteen days from the date of this Order, unredacted copies of

the documents produced in camera, except the documents identified supra that are not

relevant to Plaintiff’s claims or contain privileged communications. The parties may

submit a joint motion for an agreed protective order to address those issues identified supra

where dissemination should be limited.

       IT IS SO ORDERED this 26th day of December 2019.




                                             7
